 546DECISIONS OF NATIONAL LABOR RELATIONS BOARDdispute,whether a strike or not, if, as in the present case, the objective of thedisputant union is a legitimate objective.The Trial Examinertherefore concludesthat the Respondent's picketingof McJunkin's plant was not violative of Section8(b) (4) (A)and also affirms his conclusion in the original Intermediate Reportthat the Respondent's inducement and encouragement of Epperley's,Bell's, andSmith'semployeesnot tomake pickups ordeliveries atMcJunkm'splant,wassimilarly not a violation of Section8(b) (4) (A).[Recommendations omittedfrom publication.]Man Products,Inc.andLocal 1922, International Brotherhoodof Electrical Workers,AFL-CIO,Petitioner.Case No. 2-RC-10505.August 9, 1960DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Haywood E. Banks,hearingofficer.The hearing officer's rulingsmade at thehearing arefree fromprejudicial error and'are herebyaffirmed.Upon the entire record in this case, the Boards finds :1.The Employeris engagedin the manufacture and retail sale ofcellar doors and prefabricated garden sheds at its only plant and place.of business at Glen Cove, Long Island, New York.During 1959, theEmployer's purchases, all of which were shipped to the Employer'splant from points outside of the State of New York exceeded $50,000.Total sales during 1959 amounted to approximately $29-2,000, of whichmore than $100,000 were made, to points outside the State of NewYork.Salesare effected either by salesmen of the Employer orthrough mail orders placed inmagazinesand newspapers throughoutthe United States.Delivery and installation of the Employer's prod-ucts is carried out by independent contractors.Approximately 99percent of allsaleswere made directly to homeowners and other ulti-mate consumers.It is apparent that the Employer's businessis a single,completelyintegrated enterprise, encompassing both the manufacture of its prod-ucts and theirsale, in large measure,to the ultimate consumers with-out the intervention of a wholesaler. In dealing with its jurisdictionalproblems, the Board has found it advisable not to exercise its juris-diction to the fullestextent and,consistent with that policy, hasadopted limited jurisdictionalstandardsfor various phases of businessactivity.Thus, it established, jurisdictional standards for clearlyretail enterprises,' enterprises other than retail,2 and combinations ofboth.3Carolina Supplies and CementCo., 122 NLRB 60.s Siemons Mailing Service,122 NLRB Si.s Appliance Supply Company,127 NLRB 310.128 NLRB No. 66. MAN PRODUCTS, INC.547The Board, however, has not had occasion to define its jurisdictionalpolicy in situations such as presented in the instant case where an em-ployer's operation does not fall into any given pattern of businessactivity.It is clear, of course, that the Employer's business has anaspect of a retail enterprise because it sells to the ultimate nonbusinessconsumer.But it is also clear that in all other respects its activitypossesses elements of a nonretail manufacturing enterprise, concernedwith its sources of supply of raw material, its recruitment of em-ployees with skills required in manufacturing or in handling materialother than at a purely retail lever, and its competition for such skillswith other nonretail enterprises in the labor market. In such situ-ations, the Employer's activities also offer considerations for the asser-tion of jurisdiction on the basis of the Board's nonretail standards.Certainly, we do not find here the same problems which concerned theBoard and resulted in the establishment of an exclusive gross volumetest for retail enterprises.'At least, no persuasive reason is presentedwhy the assertion of jurisdiction over the Employer's type of businessshould be gauged by its retail activity alone.We have, therefore,decided that in cases involving enterprise's of this kind which consti-tute a single integrated business the Board will assert jurisdiction ifthe employer's operations meet either its retail or nonretail standards.As the Employer has both direct inflow and outflow in excess of$50,000 annually, we find that it will effectuate the policies of the Actto assert jurisdiction herein.2.The labor organization involved claims to represent certain em-ployees of the Employer.53.A question affecting commerce exists concerning the represen-tation of employees of the Employer within the meaning of Sections9(c) (1) and 2(6) and (7) of the Act.4.The parties have stipulated that a unit of production and main-tenance employees is appropriate, but disagree as to the unit placementof one Carbutio, whom the Petitioner would include in the unit andwhom the Employer would exclude as a supervisor. The president ofthe Employer, who works in the shop himself, testified that Carbutiodoes not have the power to hire, fire, or effectively recommend suchaction and that at least one other employee receives higher pay thanCarbutio.The record further indicates that Carbutio does no morethan relay the president's directions to the other employees. Since itdoes not appear that he responsibly directs other employees in theplant, we find that Carbutio is not a supervisor within the meaning ofthe Act and we shall, accordingly, include him in the unite*SeeCarolina Supplies and Cement Co , supra,at 89."The Employer refused to stipulate that the Petitioner is a labor organization.We findthat the Petitioner is a labor organization as it exists for the purpose of engaging incollective bargaining with employees with respect to wages, hours, and other conditionsof employment.6United StatesC-ypsurnCompany,118 NLRB 20, 29. 548DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe find that the following employees constitute a unit appropriatefor the purposes of collective bargaining within the meaning of Sec-tion9(b) of the Act:All production and maintenance employees at the Employer's GlenCove, Long Island, New York, plant, but excluding office clerical`employees, salesmen, professional employees, guards, and all super-visors as defined in the Act.[Text of Direction of Election omitted from publication.]MEMBER BEAN took no part in the consideration of the above Deci-sion and Direction of Election.Greenpoint Sleep ProductsandLocal 601, Industrial WorkersUnion, Petitioner.Case No. ?2RC-740. August 9, 1960DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Paul M. Hanlon, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.2.The Petitioner and Intervenor, Local 601, Upholsterers Inter-national Union of North America, AFL-CIO, are labor organizationsclaiming to represent certain employees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Sections9(c) (1) and 2(6) and (7) of the Act.Petitioner seeks a production and maintenance unit at the Employ-er's Jersey City, New Jersey, plant.The parties agree as to the appro-priateness of such unit.The Intervenor claims, however, that its con-tract of January 7, 1960, with the Employer is a bar to the petition.The Employer takes no position.The Intervenor and the Employer executed a contract on August 28,1957, which contained no automatic renewal provision and which ex-pired by its own terms on August 28, 1959. In December 1959, Peti-tioner conducted an organization drive, and, after obtaining author-ization cards from the employees, approached the Employer forrecognition.On December 31, the Employer and Petitioner enteredinto an agreement reading as follows :Inasmuch as union local #601 Industrial Workers Union asevidenced by union membership authorization cards representsa majority of the workers employed by Greenpoint Sleep Prod-128 NLRB No.69..IN .